 1
 2
 3
 4                         UNITED STATES DISTRICT COURT
 5                     SOUTHERN DISTRICT OF CALIFORNIA
 6                    (HONORABLE JANIS L. SAMMARTINO)
 7   UNITED STATES OF AMERICA,                 CASE NO.: 21CR0094-JLS
 8                      Plaintiff,
                                               ORDER GRANTING JOINT MOTION
 9         v.                                  TO CONTINUE STATUS DATE
10   Lilliana Guadalupe Rojas,
11                      Defendant.
12
13         For good cause shown and upon joint motion of the parties, IT IS HEREBY
14   ORDERED that the Status Hearing currently set for June 4, 2021 at 2:00 p.m., be
15   continued to July 9, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of
16   the new hearing date by June 25, 2021.
17         For the reasons set forth in the joint motion, the Court finds that the ends of
18   justice will be served by granting the requested continuance, and these outweigh
19   the interests of the public and the defendant in a speedy trial. Accordingly, the
20   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
21   3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).
22         IT IS SO ORDERED.
23   Dated: June 2, 2021
24
25
26
27
28
